This cause is a companion case to that of J. Zorn, etc., v. T. J. Britton, this day decided. In this case it was stipulated by the parties that inasmuch as both the defendants in error had been injured in the same collision, that the same judgment should be entered in this case as is entered in the companion case. See State ex rel. Attorney General v. Slocum, 38 Fla. 407,21 Sou. Rep. 1028.
On the authority of the stipulation and decision referred to, it is ordered that the judgment in this case abide the result in Zorn v. Britton, supra, and that said judgment be reversed for a new trial, and remanded for further proceedings in accordance with the opinion filed in the companion case.
Reversed for new trial.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 584